Name: 80/95/EEC: Commission Decision of 18 December 1979 concerning the reimbursement by the EAGGF, Guidance Section, to the French Republic of the premiums paid during 1978 for conversion in the wine section (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-31

 Avis juridique important|31980D009580/95/EEC: Commission Decision of 18 December 1979 concerning the reimbursement by the EAGGF, Guidance Section, to the French Republic of the premiums paid during 1978 for conversion in the wine section (Only the French text is authentic) Official Journal L 024 , 31/01/1980 P. 0036****( 1 ) OJ NO L 135 , 24 . 5 . 1976 , P . 34 . ( 2 ) OJ NO L 46 , 23 . 2 . 1979 , P . 2 . ( 3 ) OJ NO L 226 , 18 . 8 . 1976 , P . 10 . ( 4 ) OJ NO L 200 , 8 . 8 . 1977 , P . 25 . COMMISSION DECISION OF 18 DECEMBER 1979 CONCERNING THE REIMBURSEMENT BY THE EAGGF , GUIDANCE SECTION , TO THE FRENCH REPUBLIC OF THE PREMIUMS PAID DURING 1978 FOR CONVERSION IN THE WINE SECTOR ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/95/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1163/76 OF 17 MAY 1976 ON THE GRANTING OF A CONVERSION PREMIUM IN THE WINE SECTOR ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 361/79 ( 2 ), AND IN PARTICULAR ARTICLE 10 ( 2 ) THEREOF , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2034/76 OF 17 AUGUST 1976 LAYING DOWN DETAILED RULES AND CONDITIONS FOR THE GRANTING OF THE CONVERSION PREMIUM IN THE WINE SECTOR ( 3 ), WHEREAS THE FRENCH REPUBLIC HAS SUBMITTED AN APPLICATION FOR REIMBURSEMENT OF ALL THE EXPENDITURE INCURRED DURING 1978 ON THE GRANTING OF PREMIUMS ; WHEREAS THIS APPLICATION COMPLIES WITH THE PROVISIONS OF COMMISSION DECISION 77/491/EEC OF 24 JUNE 1977 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF A CONVERSION PREMIUM IN THE WINE SECTOR PURSUANT TO REGULATION ( EEC ) NO 1163/76 ( 4 ); WHEREAS AN EXAMINATION OF THE INFORMATION SUPPLIED SHOWS THAT PREMIUMS TOTALLING FF 112 611 160.14 HAVE BEEN PAID AS STIPULATED IN REGULATION ( EEC ) NO 1163/76 AND THE RULES FOR ITS APPLICATION ; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , SHOULD ACCORDINGLY REIMBURSE 50 % OF THIS AMOUNT , NAMELY FF 56 305 580.07 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS , AND IN PARTICULAR ON THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE AID FROM THE EUROPEAN AGRCULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , TOWARDS EXPENDITURE INCURRED BY THE FRENCH REPUBLIC DURING 1978 ON CONVERSION PREMIUMS IN THE WINE SECTOR IS FIXED AT FF 56 305 580.07 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 18 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT